Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 14-15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ronald John Veitch et al (U. S. Patent Application: 2002/0012815, hereafter 815), further in view of Hamdy A. Elwakil (WO 93/23795, here after 795).
Claims 1 and 21 are rejected. 815 teaches a method comprising forming an underlayer (lower layer) for magnetic recording medium (magnetic tape) comprising binding magnetic nanoparticles with a binder [0032, 0026, and 0082]. 815 does not teach encapsulating magnetic particles with aromatic polymer. 795 teaches a method of making magnetic tapes, and teach encapsulating magnetic particles with polymer (aromatic) to avoid agglomeration, using volatile solvents, and forming uniform coating [abstract, page 14 last 13 lines, page 15 last 5 lines, page 22 last 7]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 815 teaches and encapsulate the magnetic nanoparticles in aromatic polymer, because it helps avoiding agglomeration, 
Claim 8 is rejected as 815 teaches nanoparticles has magnetic field strength of (average) less than 200 Oe [0045].
Claim 8 is rejected as 792 teaches the magnetic nanoparticles same as the invention (for example chromium oxide) therefore it has the same property as magnetic field strength of less than 200 Oe.
Claim 9 is rejected as 815 teaches an average concentration of the nanoparticles (encapsulated) in the underlayer is greater than 35 wt% [0027]. Although it does not teach more than 35 vol%, however since the density of polymers (and binder) is about 1 g/cm3, therefore claim has been met.
Claim 10 is rejected. Although neither of the references teach onset of at least 35° centigrade in a tensile storage modulus (E') vs. temperature plot, however since they meet the claim, therefore the product has the same property as claimed.
Claim 11 is rejected. Although neither of the references teach underlayer is characterized as having an absolute value of a tensile storage modulus (E') thereof greater than 10 GPa, however since they meet the claim, therefore the product has the same property as claimed.
Claim 14 is rejected as 815 teaches an average diameter of the magnetic nanoparticles is 7 nanometers [0026].

Claim 18 is rejected. 815 teaches the binder is polyurethane, or vinyl chloride copolymers [0075], but not acrylic polymer. 795 teaches the binder is polyurethane, vinyl chloride copolymer, or an acrylic polymer [claim 29]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic ta peas 815 and 795 teach, where the binder is acrylic resin, because acrylic resin is suitable binder as well as polyurethane and pvc copolymer for binding particles and make a layer.
Claim 19 is rejected as 815 teaches the thickness (average) of the underlayer is 0.5 um [0109].
Claim 20 is rejected for the same reason claim 1 is rejected above. 815 does not report any wear in under layer (lower layer) and furthermore by encapsulating particles with polymer, no wear would happened.
Claim 22 is rejected. 815 teaches a method comprising mixing surface treated magnetic nanoparticles with a polymer binder and a solvent to form a mixture (dispersion) and applying the mixture onto a structure, and drying and curing the applied mixture[abstract, 0021,0078]. 815 does not teach encapsulating nanoparticles. 795 teaches a method of making magnetic tapes, and teach encapsulating magnetic particles with polymer (aromatic)to avoid agglomeration, using volatile solvents, and forming uniform coating [abstract, page 14 last 13 lines, page 15 last 5 lines, page 22 last 7]. Therefore it would have been obvious to one of ordinary skill in the art at the .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ronald John Veitch et aI (U. S. Patent Application: 2002/0012815, here after 815), Hamdy A. Elwakil (WO 93/23795, here after 795), further in view of Koukichi Waki (U. S. Patent Application: 2007/0065682, hereafter 682).
Claim 2 is rejected for the same reason claim 1 is rejected above. 815 and 719 teach under layer comprising encapsulated magnetic nanoparticles and binder applied onto a structure, by printing but does not teach spraying. 682 teaches applying composition (ink) comprising binder, and magnetic particles by spraying to form an under layer [0108]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 815 and 795 teach and apply the composition by spraying, because 682 teaches spraying is suitable method for applying soft magnetic under layers in making magnetic tapes.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ronald John Veitchet al (U. S. Patent Application: 2002/0012815, hereafter 815), A. Elwakil (WO 93/23795, here after 795), further in view of Richard L. Bradshaw et al (U. S. Patent Application: 2010/0015472, here after 472).
.
Claims 1, 12-13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Daylon Boday et al (U. S. Patent Application: 2016/0027460, here after 460), further in view of A. Elwakil (WO 93/23795, here after 795), Heigo Ishihara et al (U. S. Patent: 4966797, here after 797), and Tryg R. Jensen et al (U. S. Patent Application: 2011/0229739, here after 739).
Claim 1 is rejected. 460 teaches a method of making a magnetic recording media (tape or disc) [0077] comprising forming an underlayer (804) comprising magnetic particles [0080] and a polymer binder binding the particles and forming a recording layer (808) on the under layer [fig. 8, 0079, 0080]. 460 does not teach encapsulating nanoparticles. 795 teaches a method of making magnetic media, and teach encapsulating magnetic particles with polymer (aromatic) to form uniform coating [abstract, page 14 last 13 lines, page 15 last 5 lines, page 22 last 7 lines]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 460 teaches and encapsulate the magnetic nanoparticles in aromatic polymer, because it helps forming a uniform film. 460 does not teach the magnetic particles are nanoparticles. 797 teaches adding 
Claim 12 is rejected as 460 teach the underlayer is conductive [0083].
Claim 13 is rejected as 460 teaches the underlayer comprising chromium oxide [0080].
Claim 22 is rejected. 460 teaches a method comprising mixing magnetic particles (pigment) with a polymer binder and solvent to form a mixture and applying the mixture to substrate (to form underlayer 804), and at least partially drying the mixture, and forming a magnetic recording layer on the applied mixture(808)[ fig. 8, 0079, 0080, 0095]. 460 does not teach encapsulating nanoparticles. 795 teaches a method of making magnetic media, and teach encapsulating magnetic particles with polymer (aromatic) to form uniform coating [abstract, page 14 last 13 lines, page 15 last 5 lines, .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Daylon Boday et al (U. S. Patent Application: 2016/0027460, here after 460), A. Elwakil (WO 93/23795, here after 795), Heigo Ishihara et al (U. S. Patent: 4966797, here after 797), and Tryg R. Jensen et al (U. S. Patent Application: 2011/0229739, here after 739), as applied to claim 22 above, further in view of K. Meguro et al ( U. S. Patent Application: 2007/0166571, here after 571).
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over William Blake Kolb et al (U. S. Patent Application: 2002/0150792, here after 792), further in view of A. Elwakil (WO 93/23795, here after 795).
Claim 2 and is rejected. 792 teaches a method of making a magnetic recording media (magnetic tape) comprising forming layers(60, 62,64) or magnetic layer comprising magnetic nanoparticles and binder[0008, 0046, 0082,0142], for example Iayer 60 can be considered as underlayer. 792 teaches to prevent agglomeration of particles treat the surface of particles with surface treatment agent comprising aromatic moiety [0112, 0114], 792 does not teach encapsulating nanoparticles. 795 teaches a method of making magnetic tapes, and teach encapsulating magnetic particles with polymer (aromatic) to avoid agglomeration, using volatile solvents, and forming uniform coating [abstract, page 14 last 13 lines, page 15 last 5 lines, page 22 last 7]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 792 teaches and encapsulate the magnetic nanoparticles in aromatic polymer, because it helps avoiding agglomeration, forming a uniform film and avoid using volatile organic solvents. The apparatus of fig. 1 can be considered as multiple nozzles spraying fluid on a surface.
Claims 1, 8, 10-15, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over R. Isobe et al (U. S. Patent: 6194058, here after 058), further in view of A. Elwakil (WO 93/23795, here after 795).
Claims 1 and 21 are rejected. 058 teaches a method of making a magnetic recording media (magnetic tape) comprising forming magnetic layers( 24, 25) comprising magnetic nanoparticles and binder[column 4 lines 19-end column 5 lines 1-44], for example layer 24 can be considered as underlayer, and layer 25 can be considered as magnetic recording layer. 058 does not teach encapsulating nanoparticles. 795 teaches a method of making magnetic tapes, and teach encapsulating magnetic particles with polymer (aromatic) to obtain smooth coating layer [abstract, page 28 last sentence, page 14 last 13 lines, page 15 last 5 lines, page 22 last 7 lines, column 10 lines 52-60], and mix with a binder[page 28 lines 6-end]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 teaches and encapsulate the magnetic nanoparticles (for underlayer) in aromatic polymer, because it 
Claim 8 is rejected as 058 teaches the magnetic nanoparticles same as the invention (for example cobalt iron alloy) [column 4 lines 36-45], therefore it has the same property as magnetic field strength of less than 200 Oe.
Claim 10 is rejected. Although neither of the references teach onset of at least 35° centigrade in a tensile storage modulus (E') vs. temperature plot, however since they meet the claim, therefore the product has the same property as claimed.
Claim 11 is rejected. Although neither of the references teach underlayer is characterized as having an absolute value of a tensile storage modulus (E') thereof greater than 10 GPa, however since they meet the claim, therefore the product has the same property as claimed.
Claim 12 is rejected as 058 teach magnetic material is conductive [column 6 last paragraph], also see 795 page 14 second paragraph.
Claim 13 is rejected as 058 is adding chromium oxide to magnetic nanoparticles of increasing smoothness [column 5 lines 50-66].
Claim 14 is rejected as 058 teaches the average particle size of 5 nm [column 4 lines 44-45].

Claim 19 is rejected as 058 teaches the thickness of underlayer is less than 1 um [fig. 7, column 3 lines 44-46].
Claim 20 is rejected for the same reason claim 1 is rejected above. 058 does not report any wear in under layer (lower layer) and furthermore by encapsulating particles with polymer, no wear would happened.
Claim 22 is rejected. 058 teaches mixing polymeric binder, solvent and nanoparticles to form a mixture, applying the mixture onto a structure (substrate) by spray coating [claim 8 last paragraph] and at least partially drying it (to form layer 24) [column 4 lines 19-21, column 9 lines 36-46], and forming a recording layer (25) on dried (cured) [fig. 6, fig. 5, column 9 lines 7-65]. 058 does not teach encapsulating nanoparticles. 795 teaches a method of making magnetic tapes, and teach encapsulating magnetic particles with polymer (aromatic) to obtain smooth coating layer [abstract, page 28 last sentence, page 14 last 13 lines, page 15 last 5 lines, page 22 last 7 lines, column 10 lines 52-60], and mix with a binder[page 28 lines 6-end]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 teaches and encapsulate the magnetic nanoparticles (for underlayer) in aromatic polymer, because it helps forming smooth coating. 058 does not teach adding crosslinking agent.
Claims 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over R. Isobe et al (U. S. Patent: 6194058, here after 058), A. Elwakil (WO 93/23795, .
Claim 9 is rejected. 058 does not teach the concentration of magnetic particles in underlayer. 792 teaches a method for making magnetic tape, where the average concentration of the nanoparticles (encapsulated) in the underlayer (corresponding to second fluid layer) is greater than 35 wt% [0141]. Although it does not teach more than 35 vol%, however since the density of polymers (and binder) is about 1 g/cm3, therefore claim has been met. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 and 795 teach where the concentration of particles(encapsulated) in underlayer is more than 35%, because it is suitable particle concentration for underlayer for making magnetic tapes. 
Claim 13 is rejected. 058 does not teach the magnetic particles in underlayer are chromium oxide. 792 teaches a method for making magnetic tape, where magnetic material (first magnetic nanoparticle) comprising iron oxides and doped with chromium [0107]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 and 795 teach where the underlayer comprising chromium doped iron oxide( chromium oxide), because it is suitable for making underlayer for making magnetic tapes. 
Claim 18 is rejected. 058 does not teach the binder in underlayer comprising acrylic polymer. 792 teaches a method for making magnetic tape, where the binder in underlayer(62) comprising acrylic polymer [0083]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method . 
Claims 3, 5-7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over R. Isobe et al (U. S. Patent: 6194058, here after 058), A. Elwakil (WO 93/23795, here after 795), further in view of M. Nakayama et al (U. S. Patent: 4699847, here after 847).
Claim 3 is rejected. 058 teaches mixing polymeric binder, solvent and nanoparticles to form a mixture, applying the mixture onto a structure (substrate) and at least partially drying it, and drying by radiation(IR) [column 4 lines 19-21, column 9 lines 22-25, 36-46]. 058 does not teach adding crosslinking agent. 847 teaches adding crosslinking additives to binder composition and curing (causing crosslinking) with radiation(heat or radiation for curing polyisocyanate) [column 10 lines 10-14, column 12 lines 25-column 13 first paragraph, column 16 lines 41-60, column 9 lines 3-11]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 and 795 teach and dry the composition and then cure it with radiation to cause the binder to crosslink, because 847 teaches it is a way to make a (smooth) coating for producing magnetic tapes.
Claim 5 is rejected. 058 and 795 both teach drying and removing solvent (vehicle), therefore the binder collapses onto the encapsulated nanoparticles. 

Claim 7 is rejected. 058 teaches the magnetic recording layer is not intermixed with the underlayer [abstract].
Claim 24 is rejected. 058 teaches applying the coating with spray coating [fig. 6], but does not teach adding crosslinking agent. 847 teaches adding crosslinking additives to binder composition and curing (causing crosslinking) with radiation(heat or radiation for curing polyisocyanate) [column 10 lines 10-14, column 12 lines 25-column 13 first paragraph, column 16 lines 41-60, column 9 lines 3-11]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058 and 795 teach and dry the composition and then cure it with radiation to cause the binder to crosslink, because 847 teaches it is a way to make a (smooth) coating for producing magnetic tapes. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over R. Isobe et al (U. S. Patent: 6194058, here after 058), A. Elwakil (WO 93/23795, here after 795), further in view of Richard Bradshaw et al (U. S. Patent Application: 2010/0015472, here after 472).
Claim 17 is rejected. 795 does not teach the thickness of polymer layer. 472 teaches encapsulating magnetic nanoparticles with aromatic polymer for making magnetic tape [abstract, 0012], wherein the thickness of the polymer layer is less than 2 nm (including less than 1 nm) [claim 4]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over R. Isobe et al (U. S. Patent: 6194058, here after 058), A. Elwakil (WO 93/23795, here after 795), further in view of George Hampton et al (U. S. Patent: 4263188, here after 188).
Claim 25 is rejected. 058 does not teach the solvent comprising water. 188 teaches forming magnetic layer for a magnetic tape by mixing magnetic particles, water and binder to have a composition with good adhesion properties [abstract, table II]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058, and 795 teach, where the solvent is water, because it helps increasing adhesion.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over R. Isobe et al (U. S. Patent: 6194058, here after 058), A. Elwakil (WO 93/23795, here after 795), M. Nakayama et al (U. S. Patent: 4699847, here after 847), further in view of George Hampton et al (U. S. Patent: 4263188, here after 188).
Claim 4 is rejected. 058 does not teach the solvent comprising water. 188 teaches forming magnetic layer for a magnetic tape by mixing magnetic particles, water and binder to have a composition with good adhesion properties [abstract, table II]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as 058, 795, and 847 teach, where the solvent is water, because it helps increasing adhesion.
Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive. The applicant argument regarding rejection of claim 22 based on Ekwakil Is not persuasive as the claim is amended and is rejected based on new references now. The applicant argument regarding the under layer is not cured prior to depositing the magnetic recording layer is not persuasive as Veitch teaches wet/dry coating which in fact teaches previous layer had to be dried(cured) before depositing next layer( recording layer)[see claim rejection above].
The applicant argument regarding claim 16 is not persuasive the rejection has been withdrawn.
The applicant argument regarding claim  22 is not persuasive, Veitch teaches cured underlayer prior to depositing the magnetic as Veitch teaches wet/dry coating where the previous layer had to be dried(cured) before depositing next layer( recording layer)[see claim rejection above]. 
The applicant argument regarding claim 2 rejection is not persuasive, Veitch teaches different ways for applying magnetic coating and Waki teaches an alternative way. The fact that Veitch does not cite all possible methods of coating is not a reason for ignoring other possible way of coating in absence of criticality.
The applicant argument regarding claim 2 rejection based on Kolb is not persuasive, Kolb nozzle is a sprayer to spraying polymer composite material (even a nozzle in extruder considered as sprayer, see for example U. S. Patent: 4056344, column 7 last paragraph).
The applicant argument regarding rejection of claims 22, and 24 based on Elwakil Is not persuasive, as the amended claims are rejection based on new references (see claim rejections above).
Same above statements are valid for the rest of applicant arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712421418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712